PER CURIAM.
We affirm the appellant’s conviction and sentence for armed robbery and kidnapping on grounds that the claimed trial error was not adequately preserved for appellate review. See Anderson v. State, 863 So.2d 169, 181 (Fla.2003); Hodges v. State, 28 Fla. L. Weekly S475, — So.2d —, 2003 WL 21402484 (Fla. June 19, 2003); Occhicone v. State, 570 So.2d 902, 906 (Fla.1990). Had the error been preserved, there is still no reversible error here because the claimed error was invited. See Rodriguez v. State, 753 So.2d 29, 42 (Fla.2000); Morgan v. State, 520 So.2d 105, 106 (Fla. 2d DCA 1988).
Affirmed.